Order entered June 3, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00700-CV

                          IN RE KYLE J. BROWN, SR., Relator

                Original Proceeding from the 255th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-10-07565

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   ROBERT M. FILLMORE
                                                         JUSTICE